internal_revenue_service number release date index number ------------------------------------------------------------- ----------------- ---------------------------------- --------------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number -------------------- refer reply to cc ita plr-110800-12 date date re request for extension of time to make the election provided in sec_3 b re request for extension of time to make the election provided in sec_3 b of revproc_2011_26 ----------------------------------------------------------- ----------------------------------------------------------------- p s state1 ------------ date1 -------------------------- date2 -------------------- year1 ------- dear ------------- this letter responds to a letter dated date submitted by p on behalf of s requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election provided in sec_3 b of revproc_2011_26 2011_16_irb_664 to deduct the 100-percent additional first year depreciation for components of a larger self-constructed property placed_in_service in the taxable_year ended date1 the year1 taxable_year facts p represents that the facts are as follows p is the holding_company for a number of operating companies engaged in energy-related businesses p is also the parent of s a regulated public electric and gas utility serving areas of state1 p and s are members of an affiliated_group_of_corporations that is headed by p and files consolidated federal_income_tax returns the consolidated federal_income_tax return for the taxable_year ended date1 was timely filed on date2 and was prepared by p plr-110800-12 on this return s claimed the 100-percent additional first year depreciation deduction under sec_168 of the internal_revenue_code for components that are eligible under the limited election provided in sec_3 b of revproc_2011_26 and placed_in_service by s during the year1 taxable_year p and s however inadvertently failed to attach the election statement to the consolidated federal_income_tax return for the year1 taxable_year with respect to the eligible components ruling requested s requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election provided in sec_3 b of revproc_2011_26 to deduct the 100-percent additional first year depreciation for components of a larger self-constructed property placed_in_service in the taxable_year ended date1 the year1 taxable_year for purposes of sec_168 and sec_3 a of revproc_2011_26 law and analysis sec_168 provides that in the case of qualified_property acquired by the taxpayer under rules similar to the rules of sec_168 and iii after date and before date and which is placed_in_service by the taxpayer before date date in the case of property described in sec_168 or c a 100-percent additional first year depreciation deduction for the taxable_year in which such qualified_property is placed_in_service by the taxpayer is allowable section dollar_figure of revproc_2011_26 provides that depreciable_property is eligible for the 100-percent additional first year depreciation deduction if the property is qualified_property as defined in sec_168 and also meets the additional requirements in section dollar_figure of revproc_2011_26 further it provides that for purposes of determining whether depreciable_property is qualified_property rules similar to the rules in sec_1_168_k_-1 of the income_tax regulations for qualified_property or for 30-percent additional first year depreciation deduction apply sec_3 of revproc_2011_26 provides that for purposes of sec_168 qualified_property is eligible for the 100-percent additional first year depreciation deduction if the property meets all of the following requirements in the first taxable_year in which the property is subject_to depreciation by the taxpayer whether or not depreciation_deductions for that property are allowable a the taxpayer acquires the qualified_property after date and before date before date in the case of qualified_property described in sec_168 or c solely for purposes of sec_168 and sec_3 a of revproc_2011_26 a taxpayer acquires the qualified_property plr-110800-12 when the taxpayer pays or incurs the cost of the property qualified_property that a taxpayer manufactures constructs or produces as defined under sec_1 k - b iii a and modified by sec_3 a of revproc_2011_26 solely for purposes of sec_168 for use in its trade_or_business or for its production_of_income is acquired by the taxpayer for purposes of sec_168 and sec_3 a of revproc_2011_26 when the taxpayer begins constructing manufacturing or producing that property as determined under sec_1_168_k_-1 b the taxpayer places the qualified_property in service after date and before date before date in the case of qualified_property described in sec_168 or c c the original_use of the qualified_property commences with the taxpayer after date sec_3 a of revproc_2011_26 provides in relevant part that if a taxpayer manufactures constructs or produces qualified_property for use by the taxpayer in its trade_or_business or for its production_of_income rules similar to the self- constructed property rules in sec_1_168_k_-1 apply for determining whether this property meets the acquisition requirement of sec_3 a of revproc_2011_26 sec_3 b of revproc_2011_26 however provides a limited exception to sec_1_168_k_-1 and for certain components of a larger self- constructed property solely for purposes of sec_168 and sec_3 a of revproc_2011_26 if before date a taxpayer begins the manufacture construction or production of the larger self-constructed property that is qualified_property for use in its trade_or_business or for its production_of_income but this larger self-constructed property meets the requirements of sec_3 b and c of revproc_2011_26 the taxpayer may elect to treat any acquired or self-constructed component of that larger self-constructed property as being eligible for the 100-percent additional first year depreciation deduction if the component is qualified_property and is acquired or self-constructed by the taxpayer after date and before date before date in the case of qualified_property described in sec_168 or c the taxpayer may make this election for one or more components that are described in sec_3 b of revproc_2011_26 the taxpayer must make the election in sec_3 b of revproc_2011_26 by the due_date including extensions of the federal tax_return for the taxpayer’s taxable_year in which the larger self-constructed property is placed_in_service by the taxpayer and by attaching a statement to that return indicating that the taxpayer is making the election provided in sec_3 b of revproc_2011_26 and whether the taxpayer is making the election for all or some of the components described in sec_3 b of revproc_2011_26 plr-110800-12 under sec_301_9100-1 the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly s is granted calendar days from the date of this letter to make the election provided in sec_3 b of revproc_2011_26 to deduct the 100-percent additional first year depreciation for components of a larger self-constructed property placed_in_service in the taxable_year ended date1 the year1 taxable_year for purposes of sec_168 and sec_3 a of revproc_2011_26 this election must be made by p filing an amended consolidated federal tax_return for that taxable_year with a statement indicating that s is making the election provided in sec_3 b of revproc_2011_26 for all or some of the components described in sec_3 b of revproc_2011_26 placed_in_service by s during that taxable_year except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by s during the taxable_year ended date1 is qualified_property as defined in sec_168 and sec_1_168_k_-1 or is eligible for the 100-percent additional first year depreciation deduction or when s began the manufacture construction or production of any item of depreciable_property including components of a larger self-constructed property placed_in_service by s during the taxable_year ended date1 in accordance with the power_of_attorney we are sending a copy of this letter to p’s authorized representative we are also sending a copy of this letter to the appropriate operating division director plr-110800-12 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
